Citation Nr: 1202752	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  09-04 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for Hepatitis C.


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In May 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC. to obtain additional evidence.  As discussed in further detail below, the Board finds that the RO is in substantial compliance with the Board Remand and the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

The Veteran's Hepatitis C did not have its onset in service and is not otherwise etiologically related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for Hepatitis C have not been met.  38 U.S.C.A.  § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The Veteran's service treatment records are negative for a diagnosis of Hepatitis C or any complaints of, or treatment for, symptoms of this disability.  Indeed, a separation report of medical examination from February 1974 indicated that the Veteran had normal clinical evaluations of all his systems.

In April 2003, at Kalispell regional Hospital after an accidental overdose, the Veteran tested negative for HIV but tested positive for Hepatitis C.  The Board notes the lengthy period between the Veteran's separation from service and when he was first diagnosed with Hepatitis C.  Indeed, there were no complaints of, or treatment for, any Hepatitis C or symptoms of such a condition in post-service treatment reports.  This long lapse of time (approximately three decades after separation from active service) is evidence against a finding that any current Hepatitis C had its onset during service or is related to his service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

Beyond this fact, the Board must not that the Veteran, in April 2003, was being treated for an accidental overdose.  Post-service drug use decades after service is clearly indicated by this treatment and a strong risk factor for this disability, providing factual evidence against this claim.

Nonetheless, based on the Veteran's assertion that as a medical specialist with the related civilian occupation of practical nurse, he was exposed to blood on active duty while drawing blood, changing dressing on wounds, and removing warts from fellow soldiers, he was afforded a VA examination to determine the etiology of his current Hepatitis C.

In December 2007, the VA examiner noted the Veteran's relevant post-service medical treatment reports.  Specifically, in an April 2000 report, the Veteran underwent pre-test counseling for the HIV antibiotic test.  At that time the Veteran suspected that he would test positive for HIV due to risky behaviors, specifically, intravenous drug use and unprotected sex with multiple partners.  Significantly, he also admitted that he used heroin and crack and tried but did not always use clean needles.  He stated a history of six to eight drug treatments since 1994.  In April 2000, he denied alcohol or drug treatment.

As mentioned, above, the Veteran tested negative for HIV and positive for Hepatitis C in April 2003 after an accidental overdose.  In contrast to his statement in April 2000, the Veteran stated, "I did not even share needles or reuse my own.  Only time that I was exposed to [others'] blood was at Fort Ord where I spent two years drawing blood, changing dressings on wounds, and later removing growth warts from fellow soldiers.  At that time, they did not require latex gloves for drawing blood or the removal of skin growths."

In a July 2003 clinical note, the Veteran reported back surgery in 1992, an extensive history of intravenous drug use, a recent hospitalization for methadone overdose, and a history of alcohol abuse, providing factual evidence against the Veteran's claim of high probative weight.

Another clinical note from June 2004 indicated lab results revealing that the Veteran was negative for HIV and Hepatits B, but positive for Hepatitis C core antibiotic.

The December 2007 examiner also noted the Veterans statements from August 2007 and November 2007.  At those times, the Veteran revealed that he became hooked on heroine and after the Army, he "ended up in prison and then homeless."  He also reported that he never shared needles, again contradicting his April 2000 statement that he tried but could not always use clean needles.  He again asserted that the only time he was exposed directly to blood was when he was stationed at Fort Ord.

Based on the above, the examiner provided a summary of risk factors, including long-term homeless living situation, intravenous drug use, alcohol abuse history, history of unprotected sex with multiple partners, and direct exposure to other person's blood and body fluids while working as a medical specialist in service for two years.

According to current medical literature, the December 2007 examiner noted that although 44 percent of Hepatitis C positive patients were found to have no identifiable risk factors for Hepatitis C virus infection within the previous six months to testing positive, most of these patients gave a past history of high-risk behavior such as injection drug use and were from low socioeconomic strata both of which have been show to have a high risk for Hepatitis infection.  She also noted that the current medical literature indicated that intravenous drug use is the most efficient means of transmission of the Hepatitis C virus, making injection drug use with shared needles or other paraphernalia the most common identifiable source of acute Hepatitis C virus infection in the United States.  Furthermore, the medical literature cited by the examiner indicated that it is currently estimated that better than 60 percent of the newly acquired Hepatitis C virus occurs in people who have injected illegal drugs during the 6 months prior to the disease onset.  

Indeed, the examiner noted that the Veteran was homeless and an active or recent intravenous drug user at the time of his diagnosis in 2004.  She also highlighted that the Veteran's claimed direct exposure to blood during service was 30 years earlier in the early 1970s.  As such, based on the current research regarding transmission of Hepatitis C virus and the amount of time between possible exposure during service and diagnosis with the highest risk factors reported to have occurred in the three to four years prior to diagnosis, the December 2007 examiner opined that "it is less likely than not the veteran contracted the [Hepatitis C virus] during service time."

This opinion weighs heavily against the Veteran's claim for service connection for Hepatitis C as it not only fails to establish the requisite nexus between his current Hepatitis C and his active service, it contradicts that relationship with clear facts that do not support this claim.

In this case, the Veteran has repeatedly argued that his Hepatitis C was incurred in active duty as he was directly exposed to blood as a medical specialist in active duty.  As such, the Board notes that the Veteran is competent to make such an assertion as he has demonstrated medical expertise.  Thus, the record contains two medical opinions (one favorable and one unfavorable to the Veteran's claims), which address whether the Veteran's current Hepatitis C is related to his service.  In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators.

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board has taken the medical opinions, both favorable and unfavorable to the Veteran's claims, into consideration and finds that the opinion provided by the December 2007 VA examiner is more probative than that provided by the Veteran himself.

The record reflects that both the VA examiner and the Veteran are practical nurses and have essentially similar medical expertise.  Here, however, the Veteran undoubtedly has a self-interest in asserting that his Hepatitis C is related to his blood exposure in service.  The Veteran provides no rationale for his conclusion, only to argue that the only time he was directly exposed to blood was during service.  As previously mentioned, this is contradicted by the Veteran's own statement from April 2000 when he reported that did not always use clean needles when engaging in intravenous drug use.  Indeed, the Veteran's credibility is called into question by his contradicting statements, providing factual evidence against his own claim at points prior to his claim for VA benefits. 

In contrast, the December 2007 VA examiner's opinion was supported by a detailed rationale and she relied on current medical literature in her analysis.  She took the Veteran's entire history into consideration, including his extensive history of intravenous drug use, unprotected sex with multiple partners, and period of homelessness.

In short, the VA examiner's medical opinion evidence is based on a more comprehensive review of the Veteran's medical history and considered the Veteran's high-risk factors for Hepatitis C infection.  As such, her medical opinion is more probative than the opinion given by the Veteran.  Indeed, the Board has not ignored the Veteran's medical qualifications; it is simply finding that his medical opinion regarding the etiology of his own condition is entitled to lower probative weight.  The Veteran's opinion is clearly outweighed by that of the December 2007 VA examiner and the post-service treatment records.

Accordingly, for the reasons detailed above, entitlement to service connection for Hepatitis C is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).




Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in August 2007 and April 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As stated above, the matter was remanded in to the RO in May 2010 to request the appropriate authorization for release of information forms in order to obtain additional evidence as identified by the Veteran.  To date, the Veteran has not submitted the requested materials.  The Board notes that the duty to assist is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).

In this regard, the Veteran has frustrated the Board's attempt to obtain compliance with the terms of the May 2010 Remand and complete compliance has been rendered impossible.  Indeed, the Veteran himself indicated, in a June 2010 correspondence, that he essentially had no other outstanding records pertaining to his claim for service connection for Hepatitis C.  Thus, there is no violation of the previous Remand orders which can be remediated.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In short, no further attempt to obtain authorization for release of the Veteran's treatment reports is warranted.

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.


ORDER

The appeal is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


